In an action for divorce, the appeal, on the ground of inadequacy, is from so much of the judgment of divorce of the Supreme Court, Queens County, entered November 18, 1975, as made provision for alimony, child support and counsel fees. Judgment modified, on the facts, by increasing the counsel fee awarded from $1,250 to $2,500. As so modified, judgment affirmed insofar as *582appealed from, with costs to appellant. The award of counsel fees was inadequate to the extent indicated herein. Gulotta, P. J., Martuscello, Latham, Cohalan and Shapiro, JJ., concur.